Citation Nr: 1043911	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran







ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION
The Veteran served on active duty from June 8, 1965 to August 11, 
1965.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2005 by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).

The Board remanded the present claims for further development in 
April 2009.

In the April 2009 remand of the present claims, the Board 
noted that the Veteran, through his representative, raised 
the issue of entitlement to service connection for a 
respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD), and referred this issue to the 
Agency of Original Jurisdiction (AOJ); however, the record 
does not reflect any action with respect to this issue by 
the AOJ.  As the Board still lacks jurisdiction of the 
aforementioned issue, it is again referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service treatment records, and some post-
service treatment records, document his diagnosis with a 
personality disorder, which is not a disease or injury for which 
VA compensation benefits may be awarded.

2.  An acquired psychiatric disorder was not present until many 
years after service, and there is no competent evidence that any 
such disorder is related military service, or to any incident 
therein.  

3.  A lower back disorder was not present until many years after 
service, and there is no competent evidence that any such 
disorder is related military service, or to any incident therein.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309, 4.9, 4.127 (2010).

2.  A lower back disorder was not incurred in or aggravated by 
active service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a June 2005 letter to the Veteran, which complied with 
applicable notice regulation and was provided prior to any 
adjudication of the Veteran's claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The AMC/RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran and 
his representative have not made the AMC/RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal, 
which was not remedied by the AMC/RO, pursuant to the Board's 
April 2009 remand instructions.  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Service Connection Contentions and Regulations

The Veteran presently seeks to establish service connection for 
(i) an acquired psychiatric disorder and (ii) a lower back 
disorder.  Specifically, the Veteran maintains that, while in 
Basic Training, he was unable to complete the training exercises 
and was consequently chastised by a Drill Sergeant, causing his 
current acquired psychiatric disorder.  See Board Hearing Trans., 
pp. 5-8, June 9, 2008.  Additionally, he maintains that an in-
service back injury caused his current lower back disorder and/or 
aggravated a pre-service back disorder.  "Reason for 
Examination," VA Examination Report, August 25, 2009.  This 
forms the basis of the Veteran's respective service connection 
claim.  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  In order to establish service connection, three 
elements must be satisfied.  There must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service occurrence or 
aggravation of a disease or injury; and, (3) generally, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. § 3.303; see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

A Veteran is presumed to be in sound condition when examined and 
accepted into service, except for defects or disorders noted when 
examined and accepted for service or where clear and unmistakably 
evidence establishes that the injury or disease existed before 
service and was not aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1989 (Fed. 
Cir. 2004); see also VAOPGCPREC 3-2003.

As a preliminary matter, the Board finds that the Veteran is 
entitled to the presumption of soundness at service entrance.  
Therefore, the Board will analyze the Veteran's respective 
claims, presuming he was sound and without any acquired 
psychiatric disorder, lower back disorder or similar defect, at 
the time of enlistment.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439, 441 (1992); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  (Note: This determination 
does not include any personality disorder(s) for the reasons 
detailed in the section to follow.)

Acquired Psychiatric Disorder Claim

The evidence of record confirms the Veteran's post-service 
diagnosis with an acquired psychiatric disorder(s) and in-service 
psychiatric treatment, albeit for a personality disorder.  See VA 
Examination Report, 25, 2009; Mental Hygiene Consultation Service 
Report, June 22, 1965.  Accordingly, the determinative issue is 
whether there is any nexus between a diagnosed acquired 
psychiatric disorder and the Veteran's military service or any 
incident therein, and the Board's present analysis will center on 
this issue.  

The Board recognizes that there is medical evidence reflecting 
the Veteran's diagnosis with a personality disorder(s), in-
service and post-service; however, personality disorders are 
considered congenital defects and are not diseases for VA 
purposes.  See, e.g., VA Examination Report, 25, 2009; Mental 
Hygiene Consultation Service Report, June 22, 1965.  Therefore, 
the adjudication and consideration of the merits of the Veteran's 
claims will not address any theory of entitlement based on a 
personality disorder, as this is precluded by relevant VA 
regulation.  38 C.F.R. §§ 4.9, 4.127.  


	Background

The Veteran reported that he had a history of attempted suicide 
on his January 1964 enlistment Report of Medical History, but no 
psychological abnormalities were noted on his June 7, 1965 
enlistment examination.  Within days of enlistment, the Veteran 
was given a psychiatric examination and diagnosed with a chronic 
severe inadequate personality disorder.  See Mental Hygiene 
Consultation Service Report, June 22, 1965.  The military medical 
professional further cited the Veteran's pre-service educational 
and occupational difficulties and his inability to fully 
comprehend his pre-service legal difficulties, to support the 
clear opinion that the diagnosed disorder existed prior to 
service.  Id.  Ultimately, the Veteran was found to be unsuitable 
for military service based on this and the personnel related 
difficulties associated with his training.  See Personnel Action 
(DA Form 1049), June 28, 1965.  

A November 2003 VA treatment record documents the Veteran's first 
post-service treatment and diagnosis of an acquired psychiatric 
disorder.  In connection with the treatment of numerous physical 
conditions, the VA physician prescribed anti-anxiety medication 
and diagnosed an anxiety disorder.  See "Assessment #10," VA 
AMB Care Note, November 3, 2003.  However, the examiner provided 
no suggestion or opinion that any such diagnosis was related to 
the Veteran's military service or any incident therein.  

In July 2006, the Veteran underwent a VA mental health 
examination.  At this time, the Veteran reported being 
"depressed over his medical conditions for the past 3-4 years." 
Based on the aforementioned account, medical records review and 
current examination findings, the VA physician diagnosed the 
Veteran with a mood disorder, due to chronic pain with depressive 
features, but did not indicate any connection to military service 
or any incident therein.  

In compliance with the Board's remand instructions, the AMC/RO 
provided the Veteran an appropriate VA examination, in August 
2009.  At this time, the VA examiner interviewed the Veteran, as 
to obtain his account of symptomatology, reviewed the Veteran's 
service personnel, service treatment, and post-service treatment 
records and conducted an appropriate examination.  Pertinent to 
the Veteran's present claim, the VA examiner, relying on the 
aforementioned evidence and results, diagnosed the Veteran to 
have (i) a depressive disorder, not otherwise specified, which 
characterized as "longstanding and recurrent," (ii) an eating 
disorder, not otherwise specified and (iii) alcohol dependence, 
in remission.  The examiner then opined the evidence of record 
failed to indicate that any acquired psychiatric disorder was in 
any way related to military service, or any event occurring 
therein.  

Numerous VA and private treatment records have also been 
associated with the claims folder.  These records document the 
Veteran's post-service treatment and diagnosed acquired 
psychiatric disorder(s), to include an anxiety disorder; however, 
none of these records suggest or opine that any such disorder was 
caused by, or related to, the military service or any incident 
therein.  See, e.g., VA AMB Care Clinic Bonham Note, April 5, 
2006; VA Treatment Addendum, March 23, 2004.  

	Analysis

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  In the present matter, the most probative medical 
evidence of record weighs against the Veteran's claim.  The only 
medical opinion squarely addressing the determinative issue at 
hand specifically opined that there was no evidence that any of 
the Veteran's diagnosed acquired psychiatric disorder(s) or 
"mental health issues [were] related to his actual military 
experience," or service.  "Integrated Summary," VA Examination 
Report, August 25, 2009.  What is more, of the numerous post-
service psychiatric treatment records associated with the claims 
folder, none opine, or even suggest, that any diagnosed acquired 
psychiatric disorder was caused by, or related to, the Veteran's 
military service.  To the contrary, the medical evidence of 
record repeatedly related the Veteran's diagnosed acquired 
psychiatric disorder(s) to a decline in health, not military 
service.  See Id.; "Initial Impression," VA Mental Health 
Assessment, July 21, 2006; "Assessment #10," VA AMB Care Note, 
November 3, 2003.  In sum, there is no medical evidence of record 
suggesting, much less opining, that any acquired psychiatric 
disorder is related to the Veteran's military service, or any 
incident therein.  

The Board has considered the Veteran's opinion that his acquired 
psychiatric disorder is related to his military service.  See 
Veteran's Statement, July 12, 2010.  However, in the present 
circumstance, the Veteran does not have the medical training or 
expertise to provide a competent opinion to this effect.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Indeed, to provide a competent opinion on this matter appropriate 
medical training and expertise are necessary, which the Veteran 
does not have as a layman.  

The Board finds any account by the Veteran of experiencing (non-
personality disorder related) psychiatric symptoms in-service and 
continually since separation is not credible.  As previously 
highlighted, the Veteran's service treatment records contain no 
(non-personality disorder related) acquired psychiatric 
complaints and/or treatments.  What is more, the Veteran's first 
(non-personality) acquired psychiatric treatment was some thirty-
eight years (1965-2003) after his separation from service.  See 
"Assessment #10," VA AMB Care Note, November 3, 2003.  This 
post-service period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
prior to seeking VA compensation, the Veteran consistently 
indicated that his psychiatric symptoms were related to physical, 
employment, and family concerns, not military service.  This 
further lessens the credibility of any statements by the Veteran 
that he experienced psychiatric symptoms continuously since 
separation, or that such symptoms were related to military 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed.Cir.2006) ("[T]he Board, as fact finder, is obligated to, 
and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."); see also Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA must consider 
lay evidence, but may give it whatever weight it concludes the 
evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board").  
Upon considering the aforementioned factors and the other 
evidence of record, the Board finds that the Veteran's statements 
are not credible, with respect to continuity of symptomatology, 
and are of no probative value.  

In sum, there is no medical, or otherwise competent, evidence of 
record, which provides even an arguable suggestion that any 
current acquired psychiatric disorder is related to the Veteran's 
military service or to any event therein.  Additionally, the 
earliest that the Veteran was diagnosed and/or treated for any 
acquired psychiatric disorder was at least thirty-eight years 
(1965-2003) after separation, and any of his statements related 
to continuity of symptomatology are not credible.  Accordingly, a 
basis upon which to grant the Veteran's service connection claim 
for an acquired psychiatric disorder has not been established and 
the claim is denied.  As the preponderance of the evidence is 
against the Veteran's service connection claim, the benefit of 
the doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

Lower Back Disorder Claim

With respect to the Veteran's service connection claim for a 
lower back disorder, the evidence of record confirms his in-
service treatment for low back complaints and a diagnosed post-
service lower back disorder(s).  See, e.g., VA Examination 
Report, August 25, 2009; Service Treatment Record, July 13, 1965.  
Therefore, the determinative issue related to his service 
connection claim is whether there is any nexus between a lower 
back disorder(s) and the Veteran's military service or any 
incident therein.  As such, the Board's analysis will center on 
this issue.

	Background

The Veteran's service treatment records document one back 
treatment and diagnosis (i.e., lower back strain).  See Service 
Treatment Record, July 13, 1965.  On his June 23, 1964 pre-
induction and June 29, 1965 separation Reports of Medical 
History, the Veteran denied any history of (i) arthritis or 
rheumatism; (ii) bone, joint, or other deformity; or (iii) 
wearing a brace or back support.  Additionally, both his June 7, 
1965 induction and June 25, 1965 separation examinations 
documented no abnormalities of the (i) lower extremities or (ii) 
spine, or other musculoskeletal system.  

The Veteran's first post-service treatment for a back disorder is 
documented in a November 1998 VA treatment record.  This 
treatment record reflects the Veteran's complaints of back pain 
and the opinion of the VA medical professional that these 
symptoms were related to his increased weight.  However, no 
formal lower back disorder was diagnosed.  

In connection with an unrelated claim, the Veteran was provided a 
March 1999 VA examination.  During the examination interview, the 
Veteran relayed experiencing "some chronic back pain at times."  
At this time, the examiner also conducted an examination of the 
Veteran's back, to include radiological testing, and diagnosed 
the Veteran with lumbar-sacral strain and degenerative disc 
disease, opining that the conditions were related to "morbid 
obesity."

A December 2002 statement and examination report, from private 
physician M. Huff, Jr., M.D., has also been associated with the 
claims folder.  In providing a history of the Veteran's lower 
back disorder, Dr. Huff indicated that the Veteran "was at work 
on [May 11, 2001] and as he came down some steps from a mobile 
home office he fell...and sustained injuries to his back."  Dr. 
Huff further detailed the history of the Veteran's Workers 
Compensation claim related to this injury, as well as, his 
account of lower back symptoms.  Then Dr. Huff provided the 
objective medical findings related to the Veteran's lower back 
disorder, diagnosing degenerative disc disease of the lumbar 
spine.  

VA treatment records also document the Veteran's lower back 
related treatment, as documented in a January 2004 VA orthopedic 
treatment note.  During this treatment, the Veteran reported 
experiencing lower back symptoms for approximately two-to-three 
years.  At this time, the VA medical professional diagnosed the 
Veteran with chronic lower back pain.  Nonetheless, there was no 
indication or opinion that any diagnosed lower back disorder was 
caused by, or related to, the Veteran's military service, or any 
incident therein.  

In connection with his present service connection claim, the 
Veteran was provided an August 2009 VA examination.  During the 
examination interview, the Veteran detailed his account of in-
service back injury and post-service symptomatology.  Based on 
current examination findings, to include diagnosed myofacial 
lumbar syndrome, the Veteran's account of his disorder and 
service-and-post-service treatment records, the examiner opined 
that the Veteran's lower back disorder was no likely related to 
military service, or any incident therein, but was more likely 
related to "the effects of aging, morbid obesity and 
musculoskeletal deconditioning."  

As part of developing the Veteran's service connection claim, 
numerous VA and private treatment records have been associated 
with the claims folder.  These records confirm the Veteran's 
diagnosis with a lower back disorder and document relevant 
treatment.  See VA AMB Care Clinic Bonham Notes, June 27, 2008, 
April 5, 2006 and July 1, 2003; "A/P," VA Primary Care Annual 
Evaluation Note, June 21, 2002; Private Radiology Report, May 2, 
2002; Private MRI Report, February 7, 2003.  Nonetheless, these 
records do not contain any suggestion or opinion that any lower 
back disorder was caused by, or related to, the Veteran's 
military service.  

	Analysis

As has been previously indicated, in any service connection 
claim, medical records and examinations are highly probative in 
evaluating whether service connection is warranted.  Although 
there is evidence of a current lower back disorder, the Board 
finds that the record is negative of any evidence to support any 
finding that a lower back disorder is related to the Veteran's 
military service or to any incident therein.  As previously 
noted, the Veteran's service treatment records document a single 
lower back treatment, but, at the time of his June 1965 
separation examination, no lower back disorder or similar 
abnormality was noted.  What is more, the first post-service 
medical evidence documenting the Veteran's complaints of, and 
treatment for, lower back symptoms indicates the diagnosed 
disorder was related to the Veteran's weight.  See "P," VA 
Primary Care Note, November 3, 1998.  Indeed, the only medical 
opinions addressing the etiology of the Veteran's lower back 
disorder relate the condition(s) to various events and factors, 
to include aging, morbid obesity, musculoskeletal deconditioning 
and a work-related fall, but are absent of even a suggestion of 
any relationship to military service or any incident therein.  
See "Opinion," VA Examination Report, August 25, 2009; 
Statement & Examination Report, Private Physician M. Huff, Jr., 
M.D., December 11, 2002; VA Examination Report, March 29, 1999.  
More pointedly, a VA examiner, considering the Veteran's account 
of his in-service back injury and subsequent symptomatology, 
together with the relevant service-and-post-service medical 
evidence, opined that the Veteran's diagnosed lower back 
disorder(s) was not likely related to military service.  
"Opinion," VA Examination Report, August 25, 2009.  All in all, 
every medical opinion, addressing the likely cause(s) of the 
Veteran's lower back disorder, weighs against the claim.  

Without question, the Board has considered the Veteran's opinion 
that his lower back disorder is related to his military service, 
to include a claimed back injury.  Nevertheless, in the present 
circumstance, the Veteran does not have the medical training or 
expertise to provide a competent opinion to this effect.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Indeed, to provide a competent opinion on this matter appropriate 
medical training and expertise are necessary, which the Veteran 
does not have as a layman.  

To the extent he provides an account of experiencing lower back 
symptoms continually since separation, the Board finds Veteran's 
statements to lack credibility.  Although the Veteran's service 
treatment records reflect a single lower back related treatment, 
no such disorder or similar condition was noted at his separation 
examination.  See Separation Report of Medical Examination, June 
29, 1965.  What is more, at separation the Veteran denied any 
history of (i) arthritis or rheumatism; (ii) bone, joint, or 
other deformity; or (iii) wearing a brace or back support.  See 
Separation Report of Medical History, June 29, 1965.  
Additionally, the first post-service evidence of the Veteran 
complaining of, or being treated for, a lower back disorder was 
some thirty-three years (1965-1998) after his separation from 
service.  This post-service period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology.  See Mense, 1 Vet. App. at 356.  A review of the 
evidence of record further reveals, prior to seeking VA 
compensation for a lower back disorder, the Veteran provided no 
account of experiencing lower back symptoms continuously since 
separation or relating lower back symptoms to any in-service 
injury.  In fact, as early and December 2002, the Veteran 
reported his back symptoms were related to a post-service work 
injury.  These factors taken together lessens the credibility of 
any account by the Veteran of experiencing continuous back 
symptoms since separation.  See Buchanan, 451 F.3d at 1336-37; 
see also Waters, 601 F.3d at 1278; Jandreau, 492 F.3d at 1376-77.  
As such, the Board concludes that the Veteran is not credible 
with respect to any account of experiencing continuous lower back 
symptoms since separation, and any such statements are of no 
probative value.  

Ultimately, no medical, or otherwise competent, evidence of 
record provides even an arguable suggestion any current lower 
back disorder is related to the Veteran's military service, to 
include a claimed lower back injury.  Further, the Veteran did 
not seek treatment for, or complain of, any lower back disorder 
for at least thirty-three years after his separation from service 
(1965-1998), and any account of experiencing lower back 
symptomatology continuously since separation lacks credibility.  
Accordingly, a basis upon which to grant the Veteran's service 
connection claim for a lower back disorder has not been 
established and the claim is denied.  As the preponderance of the 
evidence is against the Veteran's service connection claim, the 
benefit of the doubt doctrine is not for application. 

ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a lower back disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


